Per curiam.
This disciplinary matter is before the Court on the petition of James Alan Langlais (State Bar No. 436515) for voluntary surrender of his license, pursuant to Bar Rule 4-227 (b), following his convictions for three counts of false statements, two counts of false writings, and two counts of first-degree forgery. Langlais, who was admitted to the Bar in 2003, admits that he entered guilty pleas to these counts in the Superior Court of Cobb County on January 30, 2015 and was sentenced as a First Offender. Langlais further admits that these offenses are felonies and that, by virtue of his felony convictions, he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for a *364violation of Rule 8.4 (a) (2) is disbarment. In its response, the State Bar recommends that this Court accept Langlais’s petition for voluntary surrender of his license.
Decided June 15, 2015.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Langlais’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of James Alan Langlais is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Langlais is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.